Name: Commission Regulation (EC) No 753/94 of 5 April 1994 correcting Regulation (EC) No 624/94 concerning the opening of standing invitations to tender for the export of cereals held by the intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/ 16. 4. 94 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 753/94 of 5 April 1994 correcting Regulation (EC) No 624/94 concerning the opening of standing invitations to tender for the export of cereals held by the intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EC) No 624/94 (3) extended the period of opening of the standing invita ­ tions to tender for the export of cereals held by the inter ­ vention agencies ; whereas, as the result of an error, the invitation to tender opened by Commission Regulation (EC) No 123/94 (4) was omitted ; whereas, therefore, Regu ­ lation (EC) No 624/94 should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The indication '(EC) No 123/94' is hereby inserted in the title, the second recital and Article 1 of Regulation (EC) No 624/94. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 22 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 1994. For the Commission Rene STEICHEN ' Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8. 1993, p. 22. (3) OJ No L 78, 22. 3. 1994, p. 9. 0 OJ No L 21 , 26. 1 . 1994, p. 9.